DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-11 are pending in the instant application.

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.	Please note that Ellis (Affective Disorder. Healthline Newsletter, https://www.healthline.com/health/affective-disorders April 23, 2018) disclose that Affective disorders are a set of psychiatric disorders, also called mood disorders. The main types of affective disorders are depression, bipolar disorder, and anxiety disorder. Symptoms vary by individual and can range from mild to severe.  A psychiatrist or other trained mental health professional can diagnose an affective disorder. This is done with a psychiatric evaluation.  Affective disorders can be disruptive to your life. However, there are effective treatments available, including both medication and psychotherapy.
Types of affective disorders: The three main types of affective disorders are depression, bipolar disorder, and anxiety disorder. Each includes subtypes and variations in severity.
Depression:  Depression, or major depressive disorder, is characterized by feelings of extreme sadness and hopelessness. It’s more than simply feeling down for a day or two. If you have depression, you may experience episodes that last for several days or even weeks. A milder form of depression is called dysthymia.
Bipolar disorder:  Bipolar disorder means having periods of depression and periods of mania. Mania is when you feel extremely positive and active. This may sound good, but mania also makes you feel irritable, aggressive, impulsive, and even delusional.
There are different types of bipolar disorder. They are classified by the severity of depression and presence of mania, as well as by how often mood swings occur.
Anxiety disorders:  There are several different types of anxiety disorders. All are characterized by feelings of nervousness, anxiety, and even fear. The classifications include:
social anxiety: anxiety caused by social situations.
post-traumatic stress disorder: anxiety, fear, and flashbacks caused by a traumatic event (Although the Diagnostic and Statistical Manual of Mental Disorder, 5th Edition, classifies this disorder under another category, people with PTSD have a lot of anxious symptoms.)
generalized anxiety disorder: anxiousness and fear in general, with no particular cause
panic disorder: anxiety that causes panic attacks
obsessive-compulsive disorder: obsessive thoughts that cause anxiety and compulsive actions
 Boelcke ( http://www.wisegeek.com/what-is-an-affective-disorder.htm) indicate that “An affective disorder, also known as a mood disorder, is any mental condition whose main symptom is a major uncontrollable shifting of mood. There are a variety of affective disorders and they are typically categorized by the prevalence of the two main ends of the mood spectrum: mania and depression. Mania is a state of increased energy with feelings of euphoria and impulsiveness, while depression is a lack of energy with feelings of sadness or hopelessness. Affective disorders can be mostly mania or depression, or an abrupt shifting between the two.
It is noted that affective disorder is given the broadest reasonable interpretation as set forth above.

4.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,758,872. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and issued patent both claim methods of treating affective disorder (i.e. major depression or dysthymia) comprising administering 30-50 units of botulinum toxin A to the corrugator supercilii and/or procerus muscle in order to decrease the ability to frown. This is in conjunction with administration of an SSRI. Though the patented claims are silent with regard to major depression, if the claims work as applicant asserts, then administration of the same toxin to the same muscles will necessarily treat affective disorder (i.e. major depression or dysthymia). Therefore, the patented claims anticipate the instant claims.

5.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,414,902. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and issued patent both claim methods of treating affective disorder (i.e. psychiatric disorder, major depression, dysthymia, or anxiety disorder) because the patented methods are drawn to methods of treating major depression comprising administering 30-50 units of botulinum toxin A to the corrugator supercilii and/or procerus muscle in order to decrease the ability to frown. Though the patented claims are silent with regard to the scope of affective disorders, if the claims work as applicant asserts, then administration of the same toxin to the same muscles will necessarily treat affective disorder (i.e. psychiatric disorder, major depression, dysthymia, or anxiety disorder). 

6.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,060,964. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and issued patent both claim methods of treating affective disorder (i.e. major depression, dysthymia, mood disorders) in a subject comprising administering to a facial muscle botulinum neurotoxin (range of 5-60 unit equivalents of botulinum toxin, type A).  The facial muscles include the corrugator supercilii and/or procerus muscle in order to decrease the ability to frown. SSRIs are also administered. Though the patented claims are silent with regard to treating affective disorder, if the claims work as applicant asserts, then administration of the same toxin to the same muscles will necessarily treat affective disorder (i.e. major depression, dysthymia, mood disorders).  

7.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,533,029. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and issued patent both claim methods of treating affective disorder (i.e. major depression, dysthymia, mood disorders) in a subject comprising 5-60 units of botulinum toxin A to the corrugator supercilii and/or procerus muscle in order to decrease the ability to frown. SSRIs are also administered. Though the patented claims are silent with regard to treat affective disorder, if the claims work as applicant asserts, then administration of the same toxin to the same muscles will necessarily prevent seasonal affective disorder. 

8.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9 and 11-14 of U.S. Patent No. 9,808,515. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and issued patent both claim methods of treating affective disorder (i.e. social anxiety disorder) comprising administering 20-40 units of botulinum toxin A to the corrugator supercilii and/or procerus muscle in order to decrease the ability to frown. This is in conjunction with administration of an SSRI. Though the patented claims are silent with regard to major depression, if the claims work as applicant asserts, then administration of the same toxin to the same muscles will necessarily treat affective disorder (i.e. social anxiety disorder). Therefore, the patented claims anticipate the instant claims.

9.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,950,045. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to methods of treating affective disorder (i.e. depression or anxiety disorder) comprising administering 5-60 units of botulinum toxin A to the corrugator supercilii and/or procerus muscle in order to decrease the ability to frown. SSRIs are also administered. Though the patented claims are silent with regard to the generic affective disorder, if the claims work as applicant asserts, then administration of the same toxin to the same muscles will necessarily treat affective disorder (i.e. depression or anxiety disorder). 

10.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,254,314. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to methods of treating affective disorder (i.e. social anxiety disorder or panic disorder) comprising administering 29-40 units of botulinum toxin A to the corrugator supercilii and/or procerus muscle in order to .

11.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,751,395. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to methods of treating affective disorder (i.e. depression or anxiety disorder) comprising administering 5-60 units of botulinum toxin A to the corrugator supercilii and/or procerus muscle in order to decrease the ability to frown. SSRIs are also administered. Though the patented claims are silent with regard to the generic affective disorder, if the claims work as applicant asserts, then administration of the same toxin to the same muscles will necessarily treat affective disorder (i.e. depression or anxiety disorder). 

12.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,828,348. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to methods of treating affective disorder (i.e. depression or social anxiety disorder) comprising administering 5-60 units of botulinum toxin A to the corrugator supercilii and/or procerus muscle in order to decrease the ability to frown. SSRIs are also administered. Though the patented claims are silent with regard to the generic affective disorder, if the claims work as applicant asserts, then administration of the same toxin to the same muscles will necessarily treat affective disorder (i.e. depression or anxiety disorder). 

s 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-9, 11-15 and 23 of copending Application No. 14/443,359 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to methods of treating affective disorder (i.e. post-traumatic stress disorder (PTSD)) comprising administering 29-40 units of botulinum toxin A to the corrugator supercilii and/or procerus muscle in order to decrease the ability to frown. SSRIs are also administered. Though the patented claims are silent with regard to affective disorder, if the claims work as applicant asserts, then administration of the same toxin to the same muscles will necessarily treat affective disorder (i.e. PTSD).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
	The instant claims are drawn to methods of treating or preventing seasonal affective disorder comprising administering a therapeutically effective amount of a neurotoxin to a facial muscle to cause paralysis of the facial muscle, thereby affecting the ability of the subject to frown, thereby treating or preventing seasonal affective disorder in the subject.
The claims encompass administration of any neurotoxin. This is a very broad genus. While it does include the botulinum neurotoxins, it also includes lead, ethanol, manganese, and arsenic in any amount. The specification only discloses examples where 29-40 units of botulinum toxin A were administered to the glabella. No guidance regarding what is a therapeutically effective amount of any neurotoxin other than botulinum toxin A administered to the glabella was provided.
The claims are thus drawn to a large genus with no correlation provided between the structure used and the required function. Therefore, the specification provides insufficient written description to support the genus encompassed by the claim. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description’ inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116.)
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that: 
.. To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art 
Therefore, the claims do not meet the written description provision of 35 USC 112, first paragraph.

16.	No claims are allowed.

17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645


/Nita M. Minnifield/Primary Examiner, Art Unit 1645